DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/20 have been considered by the examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2020/0195383) in view of Noh et al (US 2017/0064721).
As to claim 7, Liu et al teaches a full-duplex transmission method (figures 2A-B, 13), comprising:
receiving, by a second node in a first access predetermined interval, access request information sent by a first node (S1301):
sending, by the second node, full-duplex feedback information to the first node (figures 2A-B); and

Liu et al fails to teach a timeslot and a target identifier.   Noh et al teaches a timeslot and a target identifier (paragraphs 57, 61, 247-249). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teaching of Noh et al into the system of Liu et al in order to provide scheduling and available resources.
As to claim 8, Noh et al further teaches the full-duplex transmission method according to claim 7, wherein sending, by the second node, a target identifier to the first node comprises:
sending, by the second node, a physical frame to the first node, wherein the target identifier is carried in the physical frame, and the physical frame is sent by the second node after the second node has sent the full-duplex feedback information (paragraphs 248-251) with above motivation as Noh et al suggested.
As to claim 9, Noh et al further teaches the full-duplex transmission method according to claim 7, wherein sending, by the second node, a target identifier to the first node comprises:
sending, by the second node to the first node, the full-duples feedback information carrying the target identifier (paragraphs 248-251) with above motivation as Noh et al suggested.
	As to claims 17-19, recite limitations substantially similar to the claims 7-9. Therefore, these claims were rejected for similar reasons as stated above.
Allowable Subject Matter
Claims 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 10, 20, the prior arts fails to teach further comprising: receiving, by the second node in a negative acknowledgment (NACK) timeslot, a NACK signal sent by the first node, wherein the NACK timeslot appears after the first node receives the full-duplex feedback information; and in response to detecting that there is the NACK signal in the NACK timeslot, sending, by the second node, queue adjustment indication information to the first node, wherein the queue adjustment indication information indicates a target queue location of the first node to be one of any location in a conflict resolution queue and a location following a queue end location in the conflict resolution queue.
	Claims 1-6, 11-16 are allowed.
	As to claims 1 and 16, the prior arts fails to teach further comprising determining. by the first node, a target queue location of the first node associated with a conflict resolution queue tn response to at least one of: determining that the target identifier is different from an identifier of the first node, or determining that the full-duplex feedback information indicates that the first access timeslot is in an idle state.
	Dependent claims 2-6, 12-16 are allowed for the same reason.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	September 9, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642